

EXHIBIT B


AMERICAN ETHANOL, INC.
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT


THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made as of February 28, 2007 by and among AMERICAN ETHANOL, INC., a Nevada
corporation (the “Company”), the purchasers of Series A Preferred Stock of the
Company (the “Series A Investors”) pursuant to those certain Series A Preferred
Stock Subscription Agreements dated as of varying dates in February, March and
April, 2006 (the “Series A Agreements”) and the purchasers of Series B Preferred
Stock of the Company (the “First Series B Investors”) pursuant to that certain
Series B Preferred Stock Purchase Agreement dated September 5, 2006, (the “First
Series B Agreements”), and the purchasers of Series B Preferred Stock of the
Company (the “Second Series B Investors” and together with the First Series B
Investors, the “Series B Investors”) pursuant to that certain Series B Preferred
Stock Purchase Agreement of even date herewith (the “Second Series B Agreements”
and together with the First Series B Agreements, the “Series B Agreements”) (the
Series A Investors and the Series B Investors being collectively referred to
herein as the “Investors”).


WHEREAS, in connection with the First Series B Agreements, the Company, the
Series A Investors and the First Series B Investors entered into that certain
Amended and Restated Registration Rights Agreement dated September 5, 2006 (the
“Prior Rights Agreement”);


WHEREAS, pursuant to the Second Series B Agreements, the Company shall sell and
the Second Series B Investors shall purchase up to 20,000,000 shares of Series B
Preferred Stock of the Company (the “Series B Preferred” and, collectively with
the Series A Preferred, the “Preferred Stock”);


WHEREAS, the obligation of each of the Second Series B Investors to purchase
their respective shares of Series B Preferred is conditioned upon, among other
things, the execution and delivery of this Agreement;


WHEREAS, a majority of the Series A Preferred and the First Series B Preferred
have consented to the amendment and restatement of the Prior Rights Agreement in
its entirety and to accept the rights created pursuant hereto in lieu of the
rights granted to them under the Prior Rights Agreement;


WHEREAS, the Second Series B Investors desire to enter into this Agreement with
the Series A Investors, the First Series B Investors and the Company and upon so
doing, this Agreement shall be binding upon all holders of the Preferred Stock
and shall supersede the Prior Rights Agreement and any and all other agreements
regarding the subject matter hereof;


WHEREAS, the Company has entered into an agreement with Marwich II, Ltd.
(“Marwich”), a Colorado corporation, which shares of common stock are currently
registered with the Commission and quoted on the NASD OTC Bulletin Board under
the trading symbol “MWII,” pursuant to which the Company will merge with and
into Marwich (the “Merger Agreement”); provided, however, that the offering of
the Series B Preferred is not conditioned on the completion of such merger;
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
 
1. Certain Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:
“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
“Common Stock” shall mean the Common Stock of the Company.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.
 
“Holder” or “Holders” shall mean any Person or Persons to whom Registrable
Securities were originally issued or permitted transferees under this Agreement
who hold Registrable Securities.
 
“Liquidity Event” shall mean (i) any merger, consolidation or business
combination of the Company with any other entity other than an affiliate of the
Company and pursuant to which the Company is not the surviving entity, (ii) any
sale of all or substantially all of the assets of the Company, or (iii) any bona
fide offer by the Company or a third party, approved by the Company’s board of
directors, to purchase, at a price not less than fair market value, all or
substantially all of the securities of the Company.
 
“Merger” shall mean the merger between the Company and Marwich pursuant to the
Merger Agreement, or, if such merger is not consummated, a merger between the
Company and a Public Shell or a wholly-owned subsidiary of a Public Shell, which
qualifies as a “Reverse Merger” under the Company’s Amended and Restated
Articles of Incorporation as in effect on the Series B Agreements Closing Date.
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and
governmental or any department or agency thereof.
 
“Placement Agent” shall mean Chadbourn Securities, Inc. and/or any other
placement agent engaged by the Company in connection with the Series B
Agreements.
 
“Placement Agent Warrants” shall mean warrants to purchase Common Stock issued
to the Placement Agent pursuant to the Engagement Letter between the Company and
Chadbourn Securities, Inc.
 
- 2 -

--------------------------------------------------------------------------------


 
“Prospectus” shall mean (i) the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A, 430B or 430C promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus and (ii) any “free writing prospectus” as defined in Rule 405
promulgated under the Securities Act.
 
“Public Sale” shall mean any sale of securities to the public pursuant to (i) an
offering registered under the Securities Act or (ii) the provisions of Rule 144
(or any similar rule or rules then in effect) under the Securities Act.
 
“Public Shell” shall mean a company identified by the Company’s management as an
appropriate party to a Reverse Merger, which is a reporting company under
Section 13 or 15 of the Securities Act or 1934, as amended, whose securities are
quoted on the OTC Bulletin Board, NASDAQ Capital Market or a national securities
exchange in the United States.
 
“Register,” “registered” and “registration” shall mean a registration effected
by preparing and filing a registration statement or statements or similar
documents in compliance with the Securities Act and the declaration or ordering
of effectiveness of such registration statement or document by the Commission.
 
“Registrable Securities” shall mean (i) shares of Common Stock issued or
issuable pursuant to the conversion of the Preferred Stock, (ii) shares of
Common Stock issued or issuable pursuant to the exercise of the Placement Agent
Warrants, and (ii) stock issued with respect to or in any exchange for or in
replacement of stock referred to in (i) and/or (ii) hereof.
 
“Registration Statement” means a registration statement of the Company, a
successor entity or the Public Shell, filed under the 1933 Act covering the
Registrable Securities.
 
“Requisite Period” shall mean, (i) with respect to a firm commitment
underwritten public offering, the period commencing on the effective date of the
Registration Statement and ending on the date each underwriter has completed the
distribution of all securities purchased by it, and, (ii) with respect to any
other registration, the period commencing on the effective date of the
Registration Statement and ending on the earlier of the date on which the sale
of all Registrable Securities covered thereby is completed or 90 days after such
effective date.
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statue, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the applicable time.
 
“Series B Agreements Closing Date” shall mean the closing date of the sale of
shares of Series B Preferred in the offering to the Second Series B Investors
pursuant to the Second Series B Agreements.
 
- 3 -

--------------------------------------------------------------------------------


 
 2. Registration Following a Merger.
 
(a) Filing of Registration Statement. Promptly following the closing of the
Merger (the “Merger Closing Date") but no later than thirty (30) days after the
Merger Closing Date (the "Filing Deadline"), the Company shall prepare and file
with the Commission one Registration Statement on Form S-1 or Form SB-2 (or, if
Form S-1 or Form SB-2 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities), covering the resale of the Registrable
Securities. Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions involving
any adjustments with respect to the Registrable Securities. The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 2(c) to the Investors’ counsel prior to its filing or other submission.
(b) Effectiveness.
 
(i) The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Investors by facsimile or e-mail as promptly as practicable,
and in any event, within one Business Day, after the Registration Statement is
declared effective and shall simultaneously provide the Investors with copies of
the Prospectus to be used in connection with the sale or other disposition of
the securities covered thereby.
 
(ii) If (A) a Registration Statement covering the Registrable Securities is not
declared effective by the Commission within (i) one hundred fifty (150) days
after the Filing Deadline, in the event that the Registration Statement is
selected for review by the Commission, or (ii) ninety (90) days after the Filing
Deadline, in the event that the Registration Statement is not selected for
review by the Commission, or (B) after the Registration Statement has been
declared effective by the Commission, sales cannot be made pursuant to such
Registration Statement for any reason (including without limitation by reason of
a stop order, or the Company's failure to update the Registration Statement),
but excluding the inability of any Investor to sell the Registrable Securities
covered thereby due to market conditions and except as excused pursuant to
subparagraph (ii) below, then the Company will make pro rata payments to each
Investor, as liquidated damages and not as a penalty, in an amount equal to 0.5%
of the aggregate purchase price paid by such Investor for the Preferred Stock
for each 30-day period or pro rata for any portion thereof following (i) the
date by which or on which such Registration Statement should have been filed or
effective, as the case may be, or (ii) the date on which sales could not be made
as set forth in (B) above, and until the date on which the Registration
Statement is filed or becomes effective or regains its effectiveness, as the
case may be (the "Blackout Period"). Such payments shall be in full compensation
to the Investors, and shall constitute the Investors' exclusive remedy for such
events. The amounts payable as liquidated damages pursuant to this paragraph
shall be paid monthly within three (3) Business Days of the last day of each
month following the commencement of the Blackout Period until the termination of
the Blackout Period. Such payments shall be made to each Investor in cash or
shares of common stock, at the Company’s option.
 
- 4 -

--------------------------------------------------------------------------------


 
(iii) For not more than forty-five (45) consecutive days or for a total of not
more than ninety (90) days in any twelve (12) month period, the Company may
delay the disclosure of material non-public information concerning the Company,
by suspending the use of any Prospectus included in any registration
contemplated by this Section containing such information, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company (an "Allowed Delay"); provided, that the Company shall
promptly (a) notify the Investors in writing of the existence of (but in no
event, without the prior written consent of an Investor, shall the Company
disclose to such Investor any of the facts or circumstances regarding) material
non-public information giving rise to an Allowed Delay, (b) advise the Investors
in writing to cease all sales under the Registration Statement until the end of
the Allowed Delay and (c) use commercially reasonable efforts to terminate an
Allowed Delay as promptly as practicable.
 
(c) Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities pursuant to this Section 2
in accordance with the terms hereof, and pursuant thereto the Company will, as
expeditiously as possible:
 
(i) use commercially reasonable efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold or (ii) the date at which all the Registrable Securities covered by such
Registration Statement as amended from time to time, can be sold in any
three-month period without registration in compliance with Rule 144 of the
Securities Act (the "Effectiveness Period") and advise the Investors in writing
when the Effectiveness Period has expired;
 
(ii) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the Securities Act and the Exchange Act with
respect to the distribution of all of the Registrable Securities covered
thereby;
 
(iii) provide copies to and permit one counsel for the Investors to review each
Registration Statement and all amendments and supplements thereto in
substantially the form intended to be filed no fewer than seven (7) days prior
to their filing with the Commission and not file any document to which such
counsel reasonably objects; provided, however, that in no event shall the
Company be required to reimburse legal fees in excess of $20,000 pursuant to
this Section 2;
 
- 5 -

--------------------------------------------------------------------------------


 
(iv) furnish to the Investors and one counsel for the Investors’ (A) promptly
after the same is prepared and publicly distributed, filed with the Commission,
or received by the Company (but not later than two (2) Business Days after the
filing date, receipt date or sending date, as the case may be) one (1) copy of
any Registration Statement and any amendment thereto, each preliminary
prospectus, each Prospectus and each amendment or supplement thereto, and each
letter written by or on behalf of the Company to the Commission or the staff of
the Commission, and each item of correspondence from the Commission or the staff
of the Commission, in each case relating to such Registration Statement (other
than any portion thereof which contains information for which the Company has
sought confidential treatment), and (B) such number of copies of a Prospectus,
including a preliminary prospectus, and all amendments and supplements thereto
and such other documents as each Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such Investor
that are covered by the related Registration Statement;
 
(v) notify the Investors of the issuance of any stop order or other suspension
of effectiveness of the Registration Statement, or the suspension of the
qualification of any of the Registrable Securities for sale in any
jurisdiction; 
 
(vi)  use commercially reasonable efforts to (A) prevent the issuance of any
stop order or other suspension of effectiveness and, (B) if such order is
issued, obtain the withdrawal of any such order at the earliest possible moment;
 
(vii) prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
the Investors’ Counsel in connection with the registration or qualification of
such Registrable Securities for offer and sale under the securities or blue sky
laws of such jurisdictions reasonably requested by the Investors and do any and
all other commercially reasonable acts or things necessary or advisable to
enable the distribution in such jurisdictions of the Registrable Securities
covered by the Registration Statement; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (A) qualify
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 2(c), (B) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
2(c), or (C) file a general consent to service of process in any such
jurisdiction;
 
(viii) use commercially reasonable efforts to cause all Registrable Securities
covered by the Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;
 
(ix) immediately notify the Investors, at any time when a Prospectus relating to
Registrable Securities is required to be delivered under the Securities Act,
upon discovery that, or upon the happening of any event as a result of which,
the Prospectus included in a Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and at the request of
any Holder, promptly prepare and furnish to such Holder a reasonable number of
copies of a supplement to or an amendment of such Prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing; and
 
- 6 -

--------------------------------------------------------------------------------


 
(x) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission under the Securities Act and the
Exchange Act, take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.
 
(xi)  with respect to any particular Investor, it shall be a condition precedent
to the obligations of the Company under this Section 2, that such Investor shall
furnish to the Company on the date hereof an executed Registration Statement
Questionnaire in the form attached hereto as Appendix I, and that such Investor
shall otherwise comply with the provisions of Section 8 hereof.
 
3. Demand Registration.
 
(a) In the event that the Merger is not consummated or is terminated pursuant to
its terms within 180 days after the Series B Agreements Closing Date (the
“Merger Deadline”), then upon the written request of Holders holding at least
20% of the Registrable Securities then outstanding (the “Initiating Holders”),
the Company shall use commercially reasonable efforts to effect a registration
under the Securities Act of all Registrable Securities in accordance with
Section 7; provided, however, that the Company shall not be obligated to effect
a registration pursuant to this Section 3(a):
 
(i) prior to the Merger Deadline;
 
(ii)  in any particular jurisdiction in which the Company would be required to:
(a) qualify to do business, where it would not otherwise be required to qualify,
(b) subject itself to general taxation, where it would not otherwise be so
subject, or (c) execute a general consent to service of process unless it is
already subject to service in such jurisdiction and except as required by the
Securities Act; 
 
(iii) if the Company, within ten (10) days of the receipt of the request of such
Holders, gives notice of its bona fide intention to effect the filing of a
registration statement with the Commission within thirty (30) days of receipt of
such request (other than with respect to a registration statement relating to a
Rule 145 transaction, an offering solely to employees or any other registration
which is not appropriate for the registration of Registrable Securities); or
 
(iv) if the Company furnishes to such Holders a certificate signed by the
Company’s Chief Executive Officer stating that in the good faith judgment of the
Company’s Board of Directors, it would be seriously detrimental to the Company
and its shareholders for such registration statement to be filed on or before
the date filing would be required and it is therefore essential to defer the
filing of such registration statement, in which case the Company shall have the
right to defer such filing for a period of not more than ninety (90) days after
the furnishing of such a certificate of deferral; provided, however, that this
right may be exercised only once in any twelve (12) month period.
 
- 7 -

--------------------------------------------------------------------------------


 
 (b) Within 10 days of receipt of any demand notice under Section 3(a) above,
the Company shall give written notice (a “Company Notice”) to all Holders.
Thereafter, the Company shall use commercially reasonable efforts to register
under the Securities Act, the number of Registrable Securities specified in such
demand notice (and in all notices received by the Company from other Holders
within twenty (20) days after the giving of such Company Notice). If the method
of disposition shall be an underwritten public offering, all Holders of the
Registrable Securities to be sold in such offering shall enter into an
underwriting agreement in customary form with the underwriter selected for such
underwriting by the Company (which underwriter shall be reasonably acceptable to
the Holders of majority of the Registrable Securities to be sold in such
offering). The Company shall be obligated to register Registrable Securities
pursuant to Section 3(a) on one occasion only; provided, that each such
obligation shall be deemed satisfied only when a registration statement covering
all Registrable Securities specified in notices received as aforesaid, shall
have become effective and, if such method of disposition is a firm commitment
underwritten public offering, all such Registrable Securities shall have been
sold pursuant thereto.
 
(c) If a demand registration is an underwritten offering and the managing
underwriters shall advise the Company in writing that in their opinion the
number of Registrable Securities requested to be included in such offering
exceeds the number of shares which can be sold in an orderly manner in such
offering within a price range acceptable to the Initiating Holders without
adversely affecting the marketability of the offering, then the Company shall so
advise all Holders, and the number of Registrable Securities that may be
included in the registration and underwriting shall be allocated (i) first to
the Initiating Holders in proportion to the respective amounts of Registrable
Securities held by such Holders, and (ii) second, to other shareholders of the
Company who have requested registration, according to the number of such
securities requested by them to be so included.
 
(d) The right of the Holders of Registrable Securities to have their securities
registered in a demand registration shall terminate at the earlier of: (i) three
(3) years following the Series B Agreements Closing Date; or (ii) as to any
Holder, such earlier time at which all Registrable Securities held by such
Holder (together with any affiliate of the Holder with whom such Holder must
aggregate its sales under Rule 144) can be sold in any three-month period
without registration in compliance with Rule 144 of the Securities Act.
 
4. Piggyback Registration. 
 
(a) If the Company at any time (other than pursuant to Sections 2, 3 or 5
hereof) proposes to register any of its securities under the Securities Act for
sale to the public, whether for its own account or for the account of other
security holders or both (except with respect to registration statements on
Forms S-4 or S-8 and any similar successor forms) (a “Piggyback Registration”),
each such time it will give prompt written notice to such effect to all Holders
at least thirty (30) days prior to such filing. Upon the written request of any
such Holder, received by the Company within twenty (20) days after the giving of
any such notice by the Company, to register any of its Registrable Securities,
the Company will, subject to Section 4(b) below, cause all Registrable
Securities as to which registration shall have been so requested to be included
in the securities to be covered by the Registration Statement proposed to be
filed by the Company, all to the extent requisite to permit the sale or other
disposition by the Holder of such Registrable Securities so registered.
Notwithstanding the foregoing provisions, the Company may withdraw any
registration statement referred to in this Section 4 without thereby incurring
any liability to the Holders.
 
- 8 -

--------------------------------------------------------------------------------


 
(b) In the event that any Piggyback Registration shall be, in whole or in part,
an underwritten public offering of Common Stock and the managing underwriters
advise the Company in writing that in their opinion the number of Registrable
Securities and/or other securities requested to be included in such offering
exceeds the number of shares which can be sold in an orderly manner in such
offering within a price range acceptable to the Company without adversely
affecting the marketability of the offering, then the Company will include in
such registration (i) first, the securities the Company proposes to sell; (ii)
second, the Registrable Securities pro rata from among the Holders according to
the number of Registrable Securities held by such Holders; and (iii) third to
other shareholders requesting registration pro rata. Notwithstanding the
foregoing, however, the number of Registrable Securities to be included in such
registration and underwriting under this Section 4(b) shall not be reduced to
less than thirty percent (30%) of the aggregate securities requested to be
included by the Holders in such registration without prior consent of at least a
majority of the Holders who have requested their shares to be included in such
registration and underwriting.
 
(c) The right of the Holders of Registrable Securities to have their securities
registered in a Piggyback registration shall terminate at the earlier of (i)
three (3) years following the Series B Agreements Closing Date, or (ii) as to
any Holder, such earlier time at which all Registrable Securities held by such
Holder (together with any affiliate of the Holder with whom such Holder must
aggregate its sales under Rule 144) can be sold in any three-month period
without registration in compliance with Rule 144 of the Securities Act.
 
5. Registration on Form S-3. 
 
(a) In addition to the rights under Section 3 and 4 hereof, if at any time (i) a
Holder or Holders of at least 20% of the total Registrable Securities then
outstanding request(s) that the Company file a registration statement on Form
S-3 or any successor form thereto for a public offering of all or any portion of
the Registrable Securities held by such requesting Holder or Holders, where the
reasonably anticipated aggregate price to the public of this public offering
would exceed $1,000,000 and (ii) the Company is a registrant entitled to use
Form S-3 or any successor form thereto to register such Registrable Securities,
the Company shall use commercially reasonable efforts to register under the
Securities Act on Form S-3 or any successor form thereto, the number of
Registrable Securities specified in such notice; provided, however, that the
Company shall not be required to effect a registration pursuant to this Section
5:
 
- 9 -

--------------------------------------------------------------------------------


 
(i) at any time prior to six months following the effective date of a
registration statement for the offering of its securities effected under
Sections 3 or 4;
 
(ii) in any particular jurisdiction in which the Company would be required to:
(a) qualify to do business, where it would not otherwise be required to qualify,
(b) subject itself to general taxation, where it would not otherwise be so
subject, or (c) execute a general consent to service of process unless it is
already subject to service in such jurisdiction and except as required by the
Securities Act;
 
(iii) if the Company, within ten (10) days of the receipt of the request of such
Holders, gives notice of its bona fide intention to effect the filing of a
registration statement with the Commission within thirty (30) days of receipt of
such request (other than with respect to a registration statement relating to a
Rule 145 transaction, an offering solely to employees or any other registration
which is not appropriate for the registration of Registrable Securities);
 
(iv) if the Company furnishes to such Holders a certificate signed by the
Company’s Chief Executive Officer stating that in the good faith judgment of the
Company’s Board of Directors, it would be seriously detrimental to the Company
and its shareholders for such registration statement to be filed on or before
the date filing would be required and it is therefore essential to defer the
filing of such registration statement, in which case the Company shall have the
right to defer such filing for a period of not more than ninety (90) days after
the furnishing of such a certificate of deferral; provided, however, that this
right may be exercised only once in any twelve (12) month period; or
 
(vi) after the Company has effected two (2) Registration Statements pursuant to
this Section 5.
(b) The right of the Holders of Registrable Securities to have their securities
registered on Form S-3 under this Section 5 shall terminate at the earlier of
(i) three (3) years following the Series B Agreements Closing Date, or (ii) as
to any Holder, such earlier time at which all Registrable Securities held by
such Holder (together with any affiliate of the Holder with whom such Holder
must aggregate its sales under Rule 144) can be sold in any three-month period
without registration in compliance with Rule 144 of the Securities Act.
 
6. Holdback Agreement. In connection with registration of Registrable Securities
pursuant to Sections 3, 4 or 5 in connection with an underwritten public
offering, the Holders of Registrable Securities agree, if so requested by the
underwriter or underwriters, not to effect any Public Sale or distribution
(including any sale pursuant to Rule 144 under the Securities Act) of any
Registrable Securities, and not to effect any such Public Sale or distribution
of any other equity security of the Company or its successor or of any security
convertible into or exchangeable or exercisable for any equity security of the
Company or its successor (in each case, other than as part of such underwritten
public offering) during the seven days prior to and the 120 days following the
effective date of the Registration Statement (other than a registration
statement on Form S-4 or S-8) with respect to such underwritten public offering
if the holders of Registrable Securities were afforded the opportunity to
include all of their Registrable Securities therein pursuant to the provisions
of this Agreement.
 
- 10 -

--------------------------------------------------------------------------------


 
7. Registration Procedures. If and whenever the Company is required by the
provisions of Sections 3, 4 or 5 hereof to use commercially reasonable efforts
to effect the registration of any Registrable Securities under the Securities
Act, the Company will, subject to the foregoing, as expeditiously as possible:
 
(a) prepare and file with the Commission a Registration Statement with respect
to such securities within 60 days after delivery of a demand notice under
Section 3(a) or Section 5 hereof, and use commercially reasonable efforts to
cause such Registration Statement (A) to become effective not later than (i) one
hundred fifty (150) days after its filing, in the event that the Registration
Statement is selected for review by the Commission, or (ii) ninety (90) days
after its filing, in the event that the Registration Statement is not selected
for review by the Commission and (B) to remain effective for the Requisite
Period.
 
If the Company does not meet the requirements of this subsection 7(a) with
respect to a registration under Section 3 only, except in the event of a Grace
Period, then the Company will make pro rata payments to each Investor, as
liquidated damages and not as a penalty, in an amount equal to 0.5% of the
aggregate purchase price paid by such Investor for the Preferred Stock for each
30-day period or pro rata for any portion thereof following the date by which or
on which such Registration Statement should have been filed or effective, as the
case may be, and until the Registration Statement is filed, becomes effective,
or regains its effectiveness, as the case may be (the "Failure Period"). Such
payments shall be in full compensation to the Investors, and shall constitute
the Investors' exclusive remedy for such events. The amounts payable as
liquidated damages pursuant to this paragraph shall be paid monthly within three
(3) Business Days of the last day of each month following the commencement of
the Failure Period and until the termination of the Blackout Period.
 
For not more than forty-five (45) consecutive days or for a total of not more
than ninety (90) days in any twelve (12) month period, the Company may delay the
disclosure of material non-public information concerning the Company, by
suspending the use of any Prospectus included in any registration contemplated
by Sections 3, 4 or 5 containing such information, the disclosure of which at
the time is not, in the good faith opinion of the Company, in the best interests
of the Company (a "Grace Period"); provided, that the Company shall promptly (a)
notify the Holders in writing of the existence of (but in no event, without the
prior written consent of an Investor, shall the Company disclose to such Holder
any of the facts or circumstances regarding) material non-public information
giving rise to the Grace Period, (b) advise the Holder in writing to cease all
sales under the Registration Statement until the end of the Grace Period and (c)
use commercially reasonable efforts to terminate a Grace Period as promptly as
practicable.
 
(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the Requisite Period
and comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
in accordance with the intended method of disposition set forth in such
Registration Statement for such period;
 
- 11 -

--------------------------------------------------------------------------------


 
(c) furnish to each seller of Registrable Securities and to each underwriter
such number of copies of the Registration Statement and the Prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the intended disposition of the Registrable
Securities covered by such registration statement;
 
(d) use commercially reasonable efforts (i) to register or qualify the
Registrable Securities covered by such Registration Statement under the
securities or “blue sky” laws of such jurisdictions as the seller of Registrable
Securities or, in the case of an underwritten public offering, the managing
underwriter reasonably shall request, (ii) to prepare and file in those
jurisdictions such amendments (including post effective amendments) and
supplements, and take such other actions, as may be necessary to maintain such
registration and qualification in effect at all times for the period of
distribution contemplated thereby and (iii) to take such further action as may
be necessary or advisable to enable the disposition of the Registrable
Securities in such jurisdictions, provided, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified, to subject itself
to general taxation where it would not otherwise be so subject, or to consent to
general service of process in any such jurisdiction;
 
(e) use commercially reasonable efforts to list the Registrable Securities
covered by such registration statement with any securities exchange or
over-the-counter market on which the Common Stock of the Company or its
successor is then listed or quoted;
 
(f) immediately notify each seller of Registrable Securities and each
underwriter under such Registration Statement, at any time when a Prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event of which the Company has knowledge as a result of which
the Prospectus contained in such Registration Statement, as then in effect,
includes any untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing and promptly amend or
supplement such Registration Statement to correct any such untrue statement or
omission;
 
(g) notify each seller of Registrable Securities of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose and make every
reasonable effort to prevent the issuance of any stop order and, if any stop
order is issued, obtain the lifting thereof at the earliest possible time;
 
(h) permit a single firm of counsel designated as selling shareholders' counsel
by the holders of a majority in interest of the Registrable Securities and all
other securities being registered (“Shareholders Counsel”) to review the
registration statement and all amendments and supplements thereto for a
reasonable period of time prior to their filing (provided, however, that in no
event shall the Company be required to reimburse legal fees in excess of $20,000
per Registration Statement pursuant to this Section 7(h)) and the Company shall
not file any document in a form to which Shareholders Counsel reasonably
objects;
 
- 12 -

--------------------------------------------------------------------------------


 
(i) make generally available to its security holders as soon as practicable, but
not later than 90 days after the close of the period covered thereby, an
earnings statement (in form complying with the provisions of Rule 158 under the
Securities Act) covering a 12-month period beginning not later than the first
day of the Company's next fiscal quarter following the effective date of the
Registration Statement;
(j) if the offering is an underwritten offering, the Company will enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are usual and customary
in the securities business for such an arrangement between such underwriter and
companies of the Company's size and investment stature, including, without
limitation, customary holdback, indemnification and contribution provisions;
 
(k) if the offering is an underwritten offering, at the request of any seller of
Registrable Securities, use its best efforts to furnish to such seller of
Registrable Securities on the date that Registrable Securities are delivered to
the underwriters for sale pursuant to such registration: (i) a copy of an
opinion dated such date of counsel representing the Company for the purposes of
such registration, addressed to the underwriters, stating that such Registration
Statement has become effective under the Securities Act and (A) that to the
knowledge of such counsel, no stop order suspending the effectiveness thereof
has been issued and no proceedings for that purpose have been instituted or are
pending or contemplated under the Securities Act, (B) that the Registration
Statement, the related Prospectus and each amendment or supplement thereof
comply as to form in all material respects with the requirements of the
Securities Act (except that such counsel need not express any opinion as to
financial statements or other financial information contained therein) and (C)
to such other effects as are customarily the subject of opinions of issuer’s
counsel provided to underwriters in underwritten public offerings and are
reasonably requested by counsel for the underwriters and (ii) a copy of a letter
dated such date from the independent public accountants retained by the Company,
addressed to the underwriters, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company included in the
Registration Statement or the Prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as to the
period ending no more than five Business Days prior to the date of such letter)
with respect to such registration as such underwriters reasonably may request;
 
(l) make available for inspection by each seller of Registrable Securities, any
underwriter participating in any distribution pursuant to such registration
statement, and any attorney, accountant or other agent retained by such seller
or underwriter, all financial and other records, pertinent corporate documents
and properties of the Company, and cause the Company's officers, directors and
employees to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;
 
- 13 -

--------------------------------------------------------------------------------


 
(m) provide a transfer agent and registrar, which may be a single entity, for
the Registrable Securities not later than the effective date of the Registration
Statement; and
 
(n) take all actions reasonably necessary to facilitate the timely preparation
and delivery of certificates (not bearing any legend restricting the sale or
transfer of such securities) representing the Registrable Securities to be sold
pursuant to the Registration Statement and to enable such certificates to be in
such denominations and registered in such names as the Holders or any
underwriters may reasonably request.
 
8.  Obligations of the Holders.
 
(a)  At least seven (7) Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify each seller of Registrable
Securities in writing of the information the Company requires from each such
seller. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular seller of Registrable Securities that
such seller shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.
 
(b) Each Holder, by such Holder’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Holder has notified the Company in writing of such
Holder’s election to exclude all of such Holder’s Registrable Securities from
such Registration Statement.
 
(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 2(c)(v) or 2(c)(ix) and
Sections 7(g) or 7(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to the applicable Registration Statement(s)
covering such Registrable Securities until such Holder receives copies of the
supplemented or amended Prospectus contemplated by such sections or a notice
that no supplement or amendment is required.
 
(d) Each Holder covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with
sales of Registrable Securities pursuant to a Registration Statement.
 
- 14 -

--------------------------------------------------------------------------------


 
9. Expenses. All expenses incurred by the Company in complying with Sections 2,
3, 4 and 5, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including counsel fees) incurred
in connection with complying with state securities or “blue sky” laws, fees of
the National Association of Securities Dealers, Inc., fees of transfer agents
and registrars, costs of insurance and fees and disbursements of one counsel for
the seller of Registrable Securities and all other securities being registered,
but excluding any Selling Expenses, are called “Registration Expenses.” All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities are called “Selling Expenses.”
Subject to the limitation on legal expenses set forth in Sections 2(c)(iii) or
7(h), as the case may be, the Company will pay all Registration Expenses in
connection with each Registration Statement filed hereunder. All Selling
Expenses in connection with each Registration Statement shall be borne by the
participating sellers in proportion to the number of Registrable Securities sold
by each or as they may otherwise agree.
 
10. Indemnification and Contribution. (a) In the event of a registration of any
of the Registrable Securities under the Securities Act pursuant to the terms of
this Agreement, the Company will indemnify and hold harmless and pay and
reimburse each seller of such Registrable Securities thereunder, each
underwriter of Registrable Securities thereunder and each other person, if any,
who controls such seller or underwriter within the meaning of the Securities
Act, from and against, and pay or reimburse them for, any losses, claims,
expenses, damages or liabilities, joint or several, to which such seller,
underwriter or controlling person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in any Registration
Statement under which such Registrable Securities were registered under the
Securities Act pursuant hereto, any preliminary prospectus (unless superseded by
a final Prospectus) or final Prospectus contained therein, or any amendment or
supplement thereof, or (ii) the omission or alleged omission to state in any
such Registration Statement a material fact required to be stated therein or
necessary to make the statements therein not misleading or, with respect to any
Prospectus, necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or (iii) any violation
or alleged violation of the Securities Act or any state securities or blue sky
laws applicable to the Company and relating to action or inaction required by
the Company in connection with the offering of Registrable Securities and
specifically will reimburse each such seller, each underwriter and each such
controlling person for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage or
liability (or action in respect thereof); provided, that the Company will not be
liable in any such case if and to the extent that any such loss, claim, damage
or liability (or action in respect thereof) arises out of or is based upon the
Company's reliance on an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
any such seller, any such underwriter or any such controlling person in writing
specifically for use in such Registration Statement or Prospectus; and provided,
further, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability (or action in respect thereof)
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission in such Registration Statement or Prospectus,
which untrue statement or alleged untrue statement or omission or alleged
omission is completely corrected in an amendment or supplement to the
Registration Statement or Prospectus and such seller or such controlling person
thereafter fails to deliver or cause to be delivered such Registration Statement
or Prospectus as so amended or supplemented prior to or concurrently with the
Registrable Securities, or the written confirmation of the sale of the
Registrable Securities, as the case may be, to the person asserting such loss,
claim, damage or liability (or action in respect thereof) or expense after the
Company has furnished such seller or such controlling person with the same.
 
- 15 -

--------------------------------------------------------------------------------


 
(b) In the event of a registration of any of the Registrable Securities under
the Securities Act pursuant hereto, each seller of such Registrable Securities
thereunder, severally and not jointly, will indemnify and hold harmless the
Company, each person, if any, who controls the Company within the meaning of the
Securities Act, each officer of the Company who signs the Registration
Statement, each director of the Company and each underwriter and each person who
controls any underwriter within the meaning of the Securities Act from and
against all losses, claims, expenses, damages or liabilities, joint or several,
to which the Company or such officer, director, or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
on any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement under which such Registrable Securities
were registered under the Securities Act pursuant hereto, any preliminary
prospectus or Prospectus, or any amendment or supplement thereof, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and will reimburse the Company and each such officer,
director, underwriter and controlling person for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage or liability (or action in respect thereof); provided,
that such seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such seller furnished in writing to the Company by such seller specifically for
use in such Registration Statement or Prospectus; and provided, further, that
the liability of each seller hereunder shall be limited to the proportion of any
such loss, claim, damage, liability or expense which is equal to the proportion
that the public offering price of the Registrable Securities sold by such seller
under such Registration Statement bears to the total public offering price of
all securities sold thereunder, but not in any event to exceed the proceeds
received by such seller from the sale of Registrable Securities covered by such
Registration Statement. Notwithstanding the foregoing, the indemnity provided in
this Section 10(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or expense if such settlement is effected without
the consent of such indemnified party, which shall not be unreasonably withheld.
 
(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action or claim, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 10 and shall only relieve
it from any liability which it may have to such indemnified party under this
Section 10 if and to the extent the indemnifying party is materially prejudiced
by such omission. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate in and, to the
extent it shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election so to assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 10 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided, that
if the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be reasonable defenses available to it which are different from
or additional to those available to the indemnifying party or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party, the indemnified party shall have the right to select
a separate counsel and to assume such legal defenses and otherwise to
participate in the defense of such action, with the expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
- 16 -

--------------------------------------------------------------------------------


 
(d) In order to provide for just and equitable contribution to joint liability
under the Securities Act in any case in which either (i) any Holder of
Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Section 10 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 10 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such seller or any
such controlling person in circumstances for which indemnification is provided
under this Section 10, then, and in each such case, the Company and such Holder
will contribute to the aggregate losses, claims, damages or liabilities to which
they may be subject (after contribution from others) in such proportion as is
appropriate to reflect their relative fault in connection with the actions,
statements or omissions that resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. Such
relative fault shall be determined by reference to, among other things, whether
any action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, the Company or the Holder,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission.
Notwithstanding anything to the contrary contained above: (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such contribution obligation; and (B) no
person or entity guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.
 
- 17 -

--------------------------------------------------------------------------------


 
11. Changes in Capital Stock and Successors. If, and as often as, there is any
change in the capital stock of the Company by way of a stock split, stock
dividend, combination, reclassification, or through a merger, consolidation,
reorganization or recapitalization, by any other means, then appropriate
adjustment shall be made in the provisions hereof so that the rights and
privileges granted hereby shall continue with respect to the capital stock as so
changed or exchanged; and, in the event of a Merger or another merger or
consolidation where the Company is not the surviving entity, the successor to
the Company shall assume the obligations of the Company hereunder.
 
12. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may at any time permit the sale of
the Registrable Securities to the public without registration, at all times
after 90 days after any registration statement covering a public offering of
securities of the Company under the Securities Act shall have become effective,
the Company agrees to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144(c) under the Securities Act;
 
(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and
 
(c) furnish to each Holder of Registrable Securities forthwith upon request a
written statement by the Company as to its compliance with the reporting
requirements of such Rule 144 and of the Securities Act and the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents so filed by the Company as such holder may
reasonably request in availing itself of any rule or regulation of the
Commission allowing such holder to sell any Registrable Securities without
registration.
 
13. Event of Election. In the event that the Company fails to fulfill its
registration responsibilities pursuant to Section 2, 3, 4 or 5 of this
Agreement, the Holders shall have all rights and remedies available to them at
law or equity.
 
14. Representations and Warranties of the Company. The Company represents and
warrants to the Investors as follows:
 
(a) The execution, delivery and performance of this Agreement by the Company
have been duly authorized by all requisite corporate action and will not violate
any provision of law, any order of any court or other agency of government, the
charter or by-laws of the Company or any provision of any indenture, agreement
or other instrument to which it or any or its properties or assets is bound,
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such indenture, agreement or other instrument
or result in the creation or imposition of any lien, charge or encumbrance of
any nature whatsoever upon any of the properties or assets of the Company or its
subsidiaries.
 
- 18 -

--------------------------------------------------------------------------------


 
(b) This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms.
 
15. Assignment of Registration Rights. The rights to cause or have the Company
register Registrable Securities pursuant to this Agreement may be assigned by
the Investors to transferees or assignees of such securities; provided, that:
(a) there is transferred to such transferee not less than ten thousand (10,000)
shares of Registrable Securities, appropriately adjusted for any stock splits,
stock dividends, reverse splits and similar events; (b) the Company is, within
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the securities with respect to
which such registration rights are being assigned, and such transferee shall
agree to be subject to all the restrictions set forth in this Agreement; and (c)
an opinion of counsel is provided by the Investor, satisfactory to the Company,
to the effect that such disposition will not require registration of such shares
or Registrable Securities under the Securities Act. The term “Investors” or
“Holders” as used in this Agreement shall include such permitted transferees and
assignees.
 
16. Miscellaneous.
 
(a) All covenants and agreements contained in this Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto (including without limitation
permitted transferees of any Registrable Securities), whether so expressed or
not.
 
(b) All notices, requests, consents and other communi-cations hereunder shall be
in writing and shall be delivered in person, mailed by certified or registered
mail, return receipt requested, or sent by telecopier or telex, addressed (i) if
to the Company, at American Ethanol, Inc. 203 N. LaSalle St., Suite 2100,
Chicago, IL 60601, Attention: William Maender.; (ii) if to Investors, at the
address of such party as set forth beneath such party's signature to the Series
B Agreements’ signature page (in the case of the Series B Investors) or as set
forth in the records of the Company (in the case of the Series A Investors);
(iii) if to the Placement Agent, at Chadbourn Securities, Inc., [ ], facsimile:
[ ], Attention: Laird Cagan; and (iv) if to any subsequent Holder, to it at such
address as may have been furnished to the Company in writing by such Holder; or
(v) in any case, at such other address or addresses as shall have been furnished
in writing to the Company (in the case of a Holder) or to the Holders (in the
case of the Company) in accordance with the provisions of this paragraph.
 
(c) Upon the execution of this Agreement by the Company and holders of a
majority of the Registrable Securities subject to the Prior Rights Agreement,
the Prior Rights Agreement shall be terminated and superseded entirely by this
Agreement.
 
(d) This Agreement shall be governed by and construed in accordance with the
laws of the State of California applicable to contracts entered into and to be
performed wholly within said State.
 
(e) Any judicial proceeding brought against any of the parties to this Agreement
on any dispute arising out of this Agreement or any matter related hereto shall
be brought in the courts of the State of California and County of Santa Clara or
in the United States District Court for the Northern District of California and,
by execution and delivery of this Agreement, each of the parties hereto accepts
for itself and himself the process in any such action or proceeding by the
mailing of copies of such process to it or him, at its or his address as set
forth in paragraph 16(b) and irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement. Each party hereto
irrevocably waives to the fullest extent permitted by law any objection that it
or he may now or hereafter have to the laying of the venue of any judicial
proceeding brought in such courts and any claim that any such judicial
proceeding has been brought in an inconvenient forum. The foregoing consent to
jurisdiction shall not constitute general consent to service of process in the
State of California for any purpose except as provided about and shall not be
deemed to confer rights on any person other than the respective parties to this
Agreement.
 
- 19 -

--------------------------------------------------------------------------------


 
(f) Except as expressly provided herein, neither this Agreement nor any term
hereof may be amended, waived, discharged or terminated other than by a written
instrument referencing this Agreement and signed by the Company and the Holders
holding not less than a majority of the Registrable Securities; provided,
however, that the assumption of this Agreement by the Company’s successor
following the Merger will not require the consent of any Holder pursuant to this
Agreement. Any amendment, waiver, discharge or termination effected in
accordance with this paragraph shall be binding upon each Holder and each future
Holder of all such securities of Holder. Each Holder acknowledges that by the
operation of this paragraph, the Holders of not less than a majority of the
Registrable Securities (together with the Company) will have the right and power
to diminish or eliminate all rights of such Holder under this Agreement.
 
(g) Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof. No waiver shall be effective unless and until it is
in writing and signed by the party granting the waiver.
 
(h) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
(i) The Company shall not grant to any third party other than the Placement
Agent any registration rights more favorable than or inconsistent with any of
those contained herein, so long as any of the registration rights under this
Agreement remains in effect.
 
(j) If any provision of this Agreement shall be held to be illegal, invalid or
unenforceable, such illegality, invalidity or unenforceability shall attach only
to such provision and shall not in any manner affect or render illegal, invalid
or unenforceable any other provision of this Agreement, and this Agreement shall
be carried out as if any such illegal, invalid or unenforceable provision were
not contained herein.

- 20 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 
 
AMERICAN ETHANOL, INC.
           
 
By: 
/s/ Eric A. McAfee
 
 
Eric A. McAfee, Chairman

 


SERIES A INVESTORS:
  
   

--------------------------------------------------------------------------------


       

 


SERIES B INVESTORS:
  


--------------------------------------------------------------------------------

  
     

 




SIGNATURE PAGE TO
AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT
 
- 21 -

--------------------------------------------------------------------------------

